Citation Nr: 1024735	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran was scheduled to testify at a Board hearing in 
September 2005, but he cancelled his hearing request and did not 
request that it be rescheduled. 

The Veteran's claim has been remanded by the Board twice during 
the pendency of this appeal.  In July 2007, the Board remanded 
the Veteran's claim to the RO for further evidentiary and 
procedural development, and in February 2009, the Board 
determined that there had not been substantial completion of the 
requested development and returned the Veteran's claim to the RO 
pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself errs 
in failing to ensure compliance).  The case has once again been 
returned to the Board, and a review of the Veteran's claims file 
reflects that the RO substantially completed the requested 
development to the extent possible; thus, the case is ripe for 
further appellate review.  


FINDINGS OF FACT

1.  The medical evidence of record reflects no more than moderate 
instability in the Veteran's left knee throughout the rating 
period on appeal.

2.  At his February 2004 VA examination, the Veteran demonstrated 
limitation of extension to 10 degrees and limitation of flexion 
to 110 degrees.

3.  At his March 2010 VA examination, the Veteran demonstrated no 
limitation of extension and limitation of flexion to 125 degrees; 
however, the Veteran does have flare-ups approximately once a 
month and he has pain, fatigability and lack of endurance which 
is equivalent to 10 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left 
knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256-63 (2009).

2.  The criteria for a separate, compensable, 10 percent rating 
for limitation of extension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256-63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  
Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, in accordance with the February 2009 Board 
remand, a letter addressing the foregoing notice requirements, as 
well as the law and regulations governing the assignment of 
disability ratings and effective dates, was sent to the Veteran 
in May 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Following that letter, an SSOC was issued in April 2010, 
which provided the Veteran with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issues decided on appeal has been obtained.  
All relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims folder.  
Furthermore, neither the Veteran nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  The Veteran has also been accorded multiple pertinent VA 
examinations and there was substantial compliance with the 
Board's Remand instructions.  Additionally, he was scheduled to 
testify at a hearing before the Board, but he cancelled his 
request.  For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Accordingly, the Board concludes that VA has satisfied its duty 
to assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran essentially contends that his service-connected left 
knee disability is more severe than his current 20 percent 
evaluations indicates.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Historically, the Veteran was awarded service connection for his 
left knee disability upon his discharge from service in February 
1982.  The Veteran incurred his left knee injury as the result of 
an in-service twisting injury, which was diagnosed as a medial 
meniscal tear.  The Veteran was awarded a 10 percent disability 
evaluation pursuant Diagnostic Code 5257.  The Veteran filed an 
increased rating claim in October 2003, and the March 2004 rating 
action on appeal granted an increased rating from 10 percent to 
20 percent effective from the date his October 2003 claim was 
received.  

Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings 
for instability are assigned depending on whether the impairment 
of the knee, involving either recurrent subluxation or lateral 
instability, is slight, moderate, or severe, respectively.  The 
Veteran's current 20 percent disability rating is assigned for 
moderate instability; thus, in order to receive a rating in 
excess of 20 percent under this Code, the medical evidence must 
reflect severe instability.  

In addition to ratings based on instability, consideration is 
given to ratings based on limitation of motion of the knee.  
Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 60 
degrees is rated as noncompensable, limitation of flexion to 45 
degrees is rated as 10 percent disabling, limitation of flexion 
to 30 degrees is rated as 20 percent disabling, and limitation of 
flexion to 15 degrees is rated as 30 percent disabling.  
Diagnostic Code 5261 provides that limitation of extension to 5 
degrees is rated as noncompensable, limitation of extension to 10 
degrees is rated as 10 percent disabling, limitation of extension 
to 15 degrees is rated as 20 percent disabling, limitation of 
extension to 20 degrees is rated as 30 percent disabling, 
limitation of extension to 30 degrees is rated as 40 percent 
disabling, and limitation of extension to 45 degrees is rated as 
50 percent disabling.  Normal range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71(a) Plate II.

A higher disability evaluation may be warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca, 8 Vet. App. 202.  

The Veteran was afforded a VA examination of his left knee in 
February 2004, during which he reported experiencing left knee 
pain and swelling one to two times per month.  The Veteran also 
reported using both a cane and a spandex knee brace to treat his 
knee condition, but stated that he had not experienced any 
locking episodes or giving way of his left knee joint.  The 
Veteran further stated that he had missed approximately three 
days of work in the six months prior to the time of the 
examination due to his left knee condition.  

On physical examination, the examiner noted that the Veteran 
reported tenderness to palpation at the medial joint line and 
that the Veteran ambulated with a slight limp.  However, the 
examiner noted that the Veteran's knee evidenced no effusion or 
deformity, and that his ligaments appeared intact.  On range of 
motion testing, the Veteran demonstrated extension to 10 degrees 
and flexion to 110 degrees, and the examiner noted that these end 
ranges of motion were reflective of the point at which the 
Veteran reported the onset of pain.   The examiner also noted 
that the Veteran demonstrated moderate crepitus during the range 
of motion testing.  In conclusion, the examiner diagnosed the 
Veteran with residuals of a left knee injury, post one operation.

In March 2010, the Veteran was afforded a second VA examination 
to assess the severity of his left knee disability.  During the 
examination, the Veteran reported experiencing knee pain when 
walking long distances and that he uses a knee brace, but no 
medication, to treat his knee condition.  The Veteran also 
reported experiencing flare-ups of his knee pain approximately 
once per month, requiring him to miss approximately one day of 
work per month in the year prior to the time of the examination.  
In addition to pain, the Veteran also reported fatigability and 
lack of endurance.  However, the Veteran reported that he does 
not currently experience and locking, giving way, swelling, heat, 
or redness of his left knee. 

On physical examination, the examiner noted that the Veteran 
demonstrated a normal gait and was able to sit and rise from his 
chair without difficulty.  The Veteran reported tenderness of the 
medial parapatellar area and demonstrated patellofemoral 
crepitation on range of motion testing.  The Veteran demonstrated 
extension to 0 degrees and flexion to 125 degrees, with no pain 
reported on range of motion testing and no further limitation of 
motion evidenced on repetitive motion.  The examiner further 
noted that the Veteran's left knee was stable, noting negative 
results for McMurray's and Lachman's testing.  X-rays of the 
Veteran's left knee were interpreted to reveal a spurring 
deformity, which the examiner stated had been noted in previous 
x-ray reports and he assessed it as unchanged and asymptomatic, 
and he found no evidence of arthritis.  After reviewing this 
evidence, the examiner diagnosed the Veteran with patellofemoral 
pain syndrome of the left knee, status post arthroscopic surgery.

The foregoing evidence does not reflect severe instability of the 
knee as to warrant an increased 30 percent evaluation.  While the 
Veteran reports wearing a knee brace to treat his knee condition, 
he has reported no episodes of locking or giving way.  Moreover, 
all stability testing conducted during the instant rating period, 
including Lachman's and McMurray's testing, has failed to reveal 
any clinical evidence of instability of the Veteran's left knee.

Turning next to ratings based on limitation of motion, the Board 
notes that during the Veteran's February 2004 VA examination, the 
Veteran demonstrated no compensable limitation of flexion, but 
that his extension was limited to 10 degrees.  This limitation of 
extension warrants a 10 percent disability evaluation pursuant to 
Diagnostic Code 5261, in addition to the Veteran's current 20 
percent disability rating assigned for evidence of knee 
instability pursuant to Diagnostic Code 5257.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology for 
one condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Moreover, the VA Office of General 
Counsel has stated that compensating a claimant for separate 
functional impairment, such as under Diagnostic Codes 5257 and 
5261, does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997); see also VAOPGCPREC 9-04 (which finds that separate 
ratings under Diagnostic Code 5260 for limitation of flexion of 
the leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).  
During the Veteran's recent March 2010 VA examination, the 
Veteran demonstrated no compensable limitation of extension or 
flexion, as he was able to extend his knee to 0 degrees and flex 
it to 125 degrees.  However, the Veteran did report having flare-
ups about once a month and he had pain, fatigability and lack of 
endurance.  The Veteran's medical history shows that his service-
connected left knee can be limited to 10 degrees of extension and 
given his account of pain, fatigability and lack of endurance, 
the Board will resolve all doubt in favor of the Veteran and find 
that there are times where the knee continues to be limited to 10 
degrees of extension.  The Board therefore finds that the 
evidence supports the continuation of a 10 percent rating for the 
entire appeal period.  At no time, however, does the evidence 
show that the Veteran meets the criteria for the next higher 
rating of 20 percent based on a finding of extension limited to 
15 degrees.  This is the case even when pain, fatigue, weakness, 
etc are taken into consideration.

With respect to limitation of flexion, the Board notes that even 
considering pain, lack of endurance, fatigability, etc., that 
there is no evidence showing that flexion is limited to 45 
degrees.  All of the evidence shows that flexion is well in 
excess of the criteria necessary to support a 10 percent rating 
based on limitation of flexion.  In this regard, flexion has 
ranged between 110 to 125 degrees.

The Board has also considered whether an increased or separate 
evaluation may be warranted based on the other Diagnostic Codes 
addressing other various manifestations of knee disabilities, 
including those assigned based on evidence of knee ankylosis, 
symptomatic removal of semilunar cartilage, dislocated semilunar 
cartilage, impairment of the tibia and fibula, and genu 
recurvatum.  See 38 C.F.R. § 4.71(a) Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2009).  However, the Board finds that no 
evidence of these knee disability manifestations are of record.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating the Veteran's increased 
rating claim, including the Veteran's reports of his left knee 
symptomatology as reflected in his VA examination reports and 
submitted statements.  The Board further notes that the Veteran 
is competent to report his knee disability symptomatology. See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation when 
no special knowledge or training is required).  The Board also 
finds the Veteran's reports to be credible, noting that the March 
2010 VA examiner found the Veteran did not appear to amplify his 
symptoms.  However, as detailed above, the objective medical 
findings of record fail to reveal a basis for assigning more than 
a 20 percent evaluation for any instability produced by the 
Veteran's left knee disability or more than a 10 percent rating 
for any limitation of knee motion.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's left knee disability increased rating claim.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).


ORDER

A disability rating in excess of 20 percent for left knee 
instability is denied.





	(CONTINUED ON NEXT PAGE)



A separate 10 percent disability rating for limitation of left 
knee extension is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


